--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
EXHIBIT 10.3


EMPLOYMENT AGREEMENT


This employment agreement is effective as of June 1, 2010 between TARGETED
MEDICAL PHARMA (“Employer”) and Kim Giffoni (“Executive”).


A.  
Executive has acquired outstanding and special skills and abilities and an
extensive background in and knowledge of Employer’s business and the industry in
which it is engaged.



B.  
Employer desires assurance of the continued association and services of
Executive in order to retain his experience, skills, abilities, background, and
knowledge, and is therefore willing to engage his services on the terms and
conditions set forth below.



C.  
Executive desires to continue the employ of Employer and is willing to do so on
those terms and conditions.



NOW, THEREFORE, in consideration of the above recitals and of the mutual
promises and conditions in this agreement, it is agreed as follows:


1.  
Employer shall employ Executive Vice President and Member of the Board or in
such other capacity or capacities Employer’s board may from time to time
prescribe.



2.  
Executive shall be the Executive Vice President, with full power and authority
to hire and fire all employees of Employer other than the officers and to manage
and conduct all of the business of Employer subject to expenditure policies set
by the board of directors. The Executive shall serve at the discretion of the
Board of Directors and may be assigned other titles and duties as long as the
financial terms of this Agreement are not altered. Executive shall not, however,
take any of the following action on behalf of Employer without the approval of
the board.



a.  
Borrowing or obtaining credit in an amount in excess of $250,000 or executing
any guaranty to obligate Employee in excess of $250,000;



b.  
Expending funds for capital equipment in excess of budgeted expenditures for any
calendar month;



c.  
Selling or transferring capital assets exceeding $250,000 in market value in any
single transaction or exceeding $1,000,000 in market value in any one fiscal
year;



d.  
Executing any; contractor making any commitment for the purchase or sale of
Employer’s products or facilities in an amount exceeding $250,000;

 
 
 
1

--------------------------------------------------------------------------------

 

 
e.  
Executing any lease of real or personal property providing for an aggregate rent
in excess of 250,000;



f.  
Exercising any discretionary authority or control over the management of any
employee welfare or pension benefit plan or over the disposition of the assets
of any such plan.



3.  
Executive shall have the right to vendor other services for compensation or
engage in other business activities as long as it does not detract from
Executive’s performance herein.



4.  
During his employment, Executive shall devote such time, interest, and effort to
the performance of this agreement as may be fairly and reasonable necessary.



5.  
During the employment term, Executive shall not, directly or indirectly, whether
as a partner, employee, creditor, shareholder, or otherwise, promote,
participate, or engage in any activity or other business competitive with
Employer’s business.



6.  
In addition, Executive, while employed, shall not take any action without
Employer’s prior written consent to establish, form, or become employed by a
competing business on termination of employment by Employer.



7.  
If, during the term of this agreement, Executive shall not be vested by Employer
with the responsibilities of acting as its Executive Vice President by lawful
Board Action, the Board will have the authority to designate other titles and
duties of the Executive by mutual agreement. If mutual agreement between the
Board and the Executive are not achieved, Executive shall be employed as an
advisor and consultant to Employer so that Employer may benefit from Executive’s
experience. It is expressly agreed that Executive’s services as an advisor and
consultant will be required at such times and places as will result in the least
inconvenience to Executive, having in mind his other business commitments during
that period which may obligate him to perform his services under such other
commitments before performing the advisory services under this agreement.  While
Executive is employed as an advisor and consultant by Employer, Employer shall
pay Executive all compensation benefits provided for in this agreement.  During
the course for his employment as an advisor and consultant, Executive shall not
compete, directly or indirectly, with Employer.



8.  
Subject to earlier termination as provided in this agreement, Executive shall be
employed for a term beginning June 1, 2010 and ending December 31, 2014.  Upon
signature and Board Approval of this agreement all of the terms of this
agreement are effective immediately and this agreement herein supersedes any
prior employment agreements.



9.  
Unless the parties agree otherwise in writing, during the employment
term   Executive shall perform the services he is required to perform under this
agreement at Employer’s offices, provided, however, that Employer may from time
to time require Executive to travel temporarily to other locations on Employer’s
business.

 
 
 
2

--------------------------------------------------------------------------------

 

 
10.  
Employer shall pay a base salary to Executive at the rate of $450,000 per year,
payable in bi-weekly installments.



i.  
EMPLOYER shall pay an increased base salary “milestone” to Executive at the rate
of $475,000 per year, payable in bi- weekly   installments when Employer reports
in its financial statements an Ebidta of 17,000,000 in a calendar
year.    EBIDTA is defined as earnings before interest, taxes, depreciation, and
amortization.



ii.  
EMPLOYER shall pay an increased base salary “milestone” to Executive at the rate
of $500,000 per year, payable in bi-weekly installments when Employer has Ebidta
of $25,000,000 in a calendar year.



iii.  
EMPLOYER shall pay an increased base salary “milestone” to Executive at the rate
of $550,000 per year, payable in bi-weekly installments when Employer has Ebidta
of $40,000,000 in a calendar year.



iv.  
EMPLOYER shall pay an increased base salary “milestone” to Executive at the rate
of $750,000 per year, payable in bi-weekly installments when Employer has Ebidta
of $75,000,000 in a calendar year.



v.  
Annual Cash Bonus, which bonus shall be determined by the Board of Directors and
such bonus shall be determined and paid within (90) days after the conclusion of
such year.





vi.  
The basic salary payable to Executive under this section (the base salary) shall
be subject to increase by an annual inflation adjustment as set forth in this
section, not to exceed five (5%) percent except by Board approval, based on the
United States Department of Labor, Bureau of Labor Statistics Consumer Price
Index of Urban Wage Earners and Clerical Workers (Revised Series), Subgroup “all
items,” entitled “Consumers Price Index of Urban Wage Earners and Clerical
Workers (Revised Series), Los Angeles-Long Beach-Anaheim Average, 1967-100”.  IF
the index for December of any year following 2000-2001(the initial calendar year
of the term of this agreements) (the current index) exceeds the index for the
month in which this agreement is dated (the base index), Employer shall pay to
Executive as an inflation adjustment the amount by which the product for the
basic salary for the given year and the fraction shoes numerator is the current
index for that year and whose denominator is the base index, exceeds the basic
salary, in accordance with the following formula:

 
 
 
3

--------------------------------------------------------------------------------

 
 
Inflation Adjustment =
(Basic Salary X Current Index) – (Base Salary) Base Index


The computation required under this section shall be made at the end of the
month of publication of the current index for each year during the term of this
agreement, and ay inflation adjustment shall be immediately payable.


 (i)           Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that the Executive shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
"nature of compensation" (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company or any affiliate, any
person whose actions result in a change of ownership or effective control of the
Company covered by Section 280G(b)(2) of the Code or any person affiliated with
the Company or such person) as a result of such change in ownership or effective
control of the Company (a "Payment") would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
 
(ii)           Subject to the provisions of Section [10](i) above, all
determinations required to be made under this Section [10], including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within forty-five (45)
business days of the receipt of notice from Executive to the Company that there
has or may have been a Payment (a “Payment Notice”), or such earlier time as is
requested by the Company; provided that for purposes of determining the amount
of any Gross-Up Payment, Executive shall be deemed to pay federal income tax at
the actual rates applicable to individuals in the calendar year in which any
such Gross-Up Payment is to be made and deemed to pay state and local income
taxes at the rates applicable to individuals in the state or locality of
Executive’s residence or place of employment in the calendar year in which any
such Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes that can be obtained from deduction of such state and local taxes,
taking into account limitations applicable to individuals subject to federal
income tax at the actual rates.  All fees and expenses of the Accounting Firm
shall be borne solely by the Company.  Any Gross-Up Payment, as determined
pursuant to this Section[10], shall be paid by the Company to Executive (or
directly to the Internal Revenue Service or other appropriate taxing authority
for the benefit of Executive), on or prior to the later of (i) the due date for
the payment of any Excise Tax, income tax or other amount comprising the
Gross-Up Payment to the relevant taxing authority, and (ii) the forty-fifth
(45th) day following the Company’s receipt of the Payment Notice, but in no
event later than the end of Executive’s taxable year following the year in which
any Excise Tax, income tax or other amount comprising the Gross-Up Payment was
remitted to the relevant taxing authority.  Subject to the following provisions
of this Section [10] to the contrary, any determination by the Accounting Firm
shall be binding upon the Company and Executive.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), or that additional amounts were paid to the Executive
(“Overpayment”) consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section [10](iii) and Executive thereafter is required to make a payment of any
Excise Tax, or there has been an Overpayment, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive, or the Executive shall return to the Company the amount of such
Overpayment, as the case may be.  Without extending any time period set forth in
this Section [10] for any Gross up Payment or Underpayment due hereunder, such
amount shall be paid no later than the end of the calendar year following the
calendar year in which the Executive pays the related tax.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)           Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment or would require a re-calculation of amounts
as set forth in Section [10](i).  Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  Executive
shall not pay such claim unless directed to do so by the Company.  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall: (A) give the Company
any information reasonably requested by the Company relating to such claim; (B)
take such action in connection with contesting such claim as the Company shall
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company and reasonably acceptable to Executive; (C) cooperate
with the Company in good faith in order effectively to contest such claim; and
(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) reasonably incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  The Company shall control all
proceedings taken in connection with such contest, and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)           If, after the receipt by the Executive of a payment by the
Company of an amount on the Executive’s behalf pursuant to Section [10](iii),
the Executive becomes entitled to receive any refund with respect to such claim,
the Executive shall (subject to the Company’s complying with the requirements of
Section [10](iii)) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).  If, after payment by the Company of an amount on the Executive’s
behalf pursuant to Section [10](iii), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim, the Executive
shall so notify the Company, and the Executive shall co-operate with the
Company, at the Company’s request, to contest such denial of refund.


11.    Indemnification.  The Company hereby agrees to indemnify the Executive,
hold  harmless and provide the Executive with advancement of expenses to the
fullest extent permitted by law and under the by-laws of the Company against and
in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney's fees), losses, and
damages resulting from the Executive's good faith performance of his duties and
obligations with the Company.


D&O Insurance.  The Company shall cover the Executive under directors and
officers liability insurance during and, while potential liability exists, after
the Term in the same amount and to the same extent as the Company covers its
other directors and officers.


12.  
EQUITY GRANTS UPON TERMINATION.  Upon termination for reasons specifically
defined in Paragraphs 13 and 18. Executive shall receive as liquated damages an
Equity Grant of 500,000 shares. In addition, Executive shall receive salary for
the term of this agreement or 30 months, from date of termination, whichever
term is greater.  The salary will be paid at the milestone level achieved by the
Executive and Executive shall continue to participate in all employee benefit
plans and programs in which the Executive was entitled to participate
immediately prior to the Date of Termination in accordance with the terms of
such plans and programs as in effect from time to time.  The Equity Grant of
Shares shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; As of the
date of this Agreement 12,382,811 shares of Common Stock are issued.

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
13.  
CHANGE IN CONTROL OF COMPANY.  Anything herein to the contrary notwithstanding,
if a Change in Control occurs during the Employment Period and the Executive has
remained continually employed by the Employer from the Effective Date to the
date of the Change in Control, the Executive shall have for a period of 30 days
from change of control of company, the right but not the obligation to terminate
this Agreement and shall be entitled to all benefits and compensation as
described in Paragraph 12.  For the purposes of this Agreement, a Change in
Control shall mean the occurrence of any one of the following events:



For the purposes of this Agreement, a “Change in Control” shall mean any of the
following events:


(a)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company in liquidation or dissolution of the Company;


(b)           any person or entity, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), other than the Company or a wholly-owned subsidiary thereof or any
employee benefit plan of the Company or any of its subsidiaries, becomes the
beneficial owner of the Company’s securities having 50% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business);


(c)           as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or


(d)           during any period of 12 consecutive months, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.
 
 
 
7

--------------------------------------------------------------------------------

 

 
14.  
INCENTIVE STOCK OPTIONS UPON EBIDTA MILESTONES.  Incentive Stock Options shall
be exercisable by Executive at anytime during the period of employment or within
three years of termination of employment and contain a strike price of $5.10 per
share.  Milestone levels shall be based upon Ebidta reported in the financial
statements during any calendar year.  Ebidta is defined as earnings before
taxes, interest, depreciation, and amortization.



EBIDTA
 
Options
$50,000,000
 
Executive shall receive an option to purchase 5,000 shares Common Stock.
$60,000,000
 
Executive shall receive an option to purchase 7,500 shares Common Stock.
$80,000,000
 
Executive shall receive an option to purchase 7,500 shares Common Stock.
$100,000,000
 
Executive shall receive an option to purchase 10,000 shares Common Stock.
$125,000,000
 
Executive shall receive an option to purchase 10,000 shares Common Stock.
$150,000,000
 
Executive shall receive an option to purchase 10,000 shares Common Stock.
$175,000,000
 
Executive shall receive an option to purchase 15,000 shares Common Stock.
$200,000,000
 
Executive shall receive an option to purchase 50,000 shares Common Stock.
$250,000,000
 
Executive shall receive an option to purchase 75,000 shares Common Stock.



Option Exercise Price and Consideration.


(a) The Company will grant Options to Executive upon achievement of each
milestone and such Options shall be Incentive Stock Options as approved in the
Employment agreement dated June 1, 2010 by the Board. Each Option shall be
evidenced by a Notice of Grant which shall expressly identify such Option as an
Incentive Stock Option, and be in such form and contain such provisions as the
Company shall from time to time deem appropriate. Without limiting the
foregoing, the Company may, at any time, or from time to time, authorize the
Company, with the consent of the respective recipients, to issue Options in
exchange for the surrender and cancellation of
any or all outstanding Options.


(b) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be Five dollars and Ten Cents ($5.10) determined by
the Board and the Option shall be exercise by Executive during the period of
employment or within three (3) years after termination of employment.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(c) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the Company
(and, in the case of an Incentive Stock Option, shall be determined at the time
of grant) and may consist entirely of (1) cash, (2) check, (3) delivery of a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company the amount of sale or loan proceeds
required to pay the exercise price or any combination of the foregoing methods
of payment. In making its determination as to the type of consideration to
accept, the Board shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.


Exercise of Option.


(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable by Executive at any time after the grant of
Options and under such conditions as determined by the Board, including
performance criteria with respect to the Company or the Optionee, and as shall
be permissible under the terms of the Plan.  An Option may not be exercised for
a fraction of a Share.  An Option shall be deemed to be exercised when written
notice of such exercise has been given to the Company in accordance with the
terms of the Option by the person entitled to exercise the Option and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is
issued.  Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.


 (c) Disability of Optionee. Notwithstanding the provisions of Section 9(b)
above, in the event of termination of an Optionee's Consulting relationship or
Continuous Status as an Employee as a result of his disability (as defined in
the Code), Optionee may, but only within Thirty-Six (36) months from the date of
such termination (but in no event later than the expiration date of the term of
such Option as set forth in the Option Agreement), exercise the Option to the
extent otherwise entitled to exercise it at the date of such termination.  To
the extent that Optionee was not entitled to exercise the Option at the date of
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified, the Option shall terminate.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 (d) Death of Optionee.


 (i) If Optionee dies during the term of the Option and is at the time of his
death an Employee or Consultant of the Company who shall have been in Continuous
Status as an Employee or Consultant since the date of grant of the Option, then
the Option may be exercised, at any time within twenty four (24) months
following the date of death (or such other period of time as is determined by
the Board), by the Optionee's estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that would have accrued had the Optionee continued living and
remained in Continuous Status as an Employee or Consultant six (6) months after
the date of death (or such other period of time as is determined by the Board);
or


 (e) Rule 16b-3. Options granted to persons subject to Section 16(b) of the
Exchange Act must comply with Rule 16b-3 and shall contain such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.


 (f) Buyout Provisions. The Company may at any time offer to buy out for a
payment in cash or Shares an Option previously granted, subject to approval by
Executive, based on such terms and conditions as the Company shall establish and
communicate to the Optionee at the time that such offer is made.


Non-Transferability of Options. The Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee.


Stock Withholding to Satisfy Withholding Tax Obligations. At the discretion of
the Company, Optionees may satisfy withholding obligations as provided in this
paragraph. When an Optionee incurs tax liability in connection with an Option,
which tax liability is subject to tax withholding under applicable tax laws, and
the Optionee is obligated to pay the Company an amount required to be withheld
under applicable tax laws.
 
Adjustments Upon Changes in Capitalization or Merger. Subject to any required
action by the shareholders of the Company, the number of Shares covered by each
outstanding Option, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Options have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option, as well as the price per Share covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration.
 
 
 
10

--------------------------------------------------------------------------------

 
 
In the event of the proposed dissolution or liquidation of the Company, the
Board shall notify the Optionee at least fifteen (15) days prior to such
proposed action. To the extent it has not been previously exercised, the Option
will terminate immediately prior to the consummation of such proposed action.


In the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the company, each outstanding Option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
the Optionee shall fully vest in and have the right to exercise the Option as to
all of the Optioned Stock, including Shares as to which it would not otherwise
be vested or exercisable. If an Option becomes fully vested and exercisable in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Administration shall notify the Optionee that the Option shall be fully
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period.  For the purposes
of this paragraph, the Option shall be considered assumed if following the
merger, the Option confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option immediately prior to the merger, the
consideration (whether stock cash or other securities or property) received in
the merger by holders of Common Stock for each Share held on the effective date
of the transaction (and if the holders are offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares). If such consideration received in the merger is not solely common stock
of the successor corporation or its Parent, the Company may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Stock subject to the Option
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger.


Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Company makes the determination granting such
Option, or such other date as is determined by the Board. Notice of the
determination shall be given to each Employee or Consultant to whom an Option is
so granted within a reasonable time after the date of such grant.
 
 
 
11

--------------------------------------------------------------------------------

 

 
15.  
EXPENSES During the Employment Period, the Employer shall reimburse the
Executive for all reasonable business expenses in accordance with applicable
policies and procedures then in force, including, without limitation, first
class travel, lodging, and other expenses incurred by him.



16.  
OTHER BENEFITS During the Employment Period, the Executive shall be eligible to
participate at no cost or expenses to him in welfare planes and programs, group
life insurance plan, medical and dental insurance plan, and accident and
disability insurance plan (“Benefit Plans”) applicable generally to employees
and/or senior executives of the Employer.



17.  
EXECUTIVE COMPENSATION UPON TERMINATION.



a.  
DISABILITY PERIOD. During any period during the Employment Period that the
Executive fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness (“Disability Period”), the Executive shall continue
to

(i)  
receive his full Base Salary and

(ii)  
participate in the Benefit Plans.



b.  
DEATH. If the Executive’s employment hereunder is terminated as a result of
death then:

(i)  
the Company shall pay the Executive’s estate or designated beneficiary, as soon
a practicable after the Date of Termination, any Base Salary installments due in
the month of death and for a period of 18 months thereafter and any reimbursable
expenses, accrued or owing the Executive hereunder as of the Date of
Termination.



c.  
DISABILITY. If the Executive’s employment hereunder is terminated as a result of
Disability, then:

(i)  
the Company shall pay the Executive, as soon as practicable after the Date of
Termination, any base salary for 18 months and any reimbursable expenses,
accrued or owing the Executive hereunder for services as of the Date of
Termination.

 
 
 
12

--------------------------------------------------------------------------------

 

 
d.  
EMPLOYER’S TERMINATION FOR CAUSE OR BY EXECUTIVE OTHER THAN FOR CAUSE.  If the
Executive employment hereunder is terminated by the Employer for Cause or by the
Executive, or terminates other than for Cause, then:



(i)  
the Employer shall pay the Executive, after the Date of Termination, any base
Salary and any reimbursable expenses accrued or owing the Executive hereunder
for services as of the Date of Termination for a period of 18 months.

 
18.  
TERMINTION BY COMPANY WITHOUT CAUSE OR THE EXECUTIVE TERMINATING FOR CAUSE.   If
the Executive’s employment hereunder is terminated by the Employer (other than
for Cause or Disability) or if the Executive Terminates for Cause,
Then:  Executive shall be entitled to compensation as describe in Paragraph 12
of the Agreement.



19.  
BENEFITS.  In addition to the Base Salary, Executive shall receive the following
benefits during the period for which Executive is employed by Employer.
Executive shall be entitled to;



(i)  
A vacation each year of five weeks and



(ii)  
Ten additional holidays customarily observed by companies similar to Employer,
and during such time, Executive’s compensation shall be paid in full; provided,
however, that is Executive does not take all or a portion of the vacation time
to which he is entitled hereunder, Employer shall compensate Executive therefore
on such terms as Employer and Executive may mutually agree.



(iii)  
Executive shall be entitled to participate in all pension, profit sharing and
similar plans of Employer, on no less favorable terms and conditions as are
available to the executives of Employer.



(iv)  
Executive shall be entitled to receive Long-Term Care Insurance policy and home
care coverage with said deductions and policy terms that are acceptable to
Executive.



(v)  
Executive shall receive a car allowance not to exceed $1000 monthly.



20.  
EXECUTIVE SUCCESSORS. This Agreement shall not be assignable by the
Executive.  This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.  Upon the Executive’s death, all amounts to which he is
entitled hereunder, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designees or, if there be no such designee, to the Executive’s estate.

 
 
 
13

--------------------------------------------------------------------------------

 

 
21.  
EMPLOYER TERMINATION OF EXECUTIVE FOR CAUSE.     The Employer may terminate the
Executive’s employment hereunder for Cause.  For purposes of the Agreement, the
Employer shall have ‘Cause’ to terminate the Executive’s employment hereunder:



(i)  
upon the Executive’s conviction for the commission of a felony (or a plea of
nolo contender thereto); and



(ii)  
willful failure by the Executive substantially to perform his duties hereunder
(other than any such failure resulting from the Executives incapacity due to
Disability).



For purposes hereof, no act or failure to act by the Executive shall be
considered ‘willful’ unless done or omitted to be done by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Employer or contrary to a formal resolution of the Board or
Manager.  Cause shall not exist unless and until there shall have been delivered
to the Executive a copy of a resolution, duly adopted by the Affirmative vote of
not less than two thirds of the entire membership of the Board at a meeting of
the Board held for the purpose thereof and an opportunity for him, together with
his counsel, to be heard before the Board at such meeting, finding that in the
good faith option of the Board, the Executive was guilty of conduct set forth
above in clause (ii) of this Paragraph and specifying the particulars thereof in
detail.  The Date of Termination shall be the date specified in the Notice of
Termination; provided, however, that, in the case of a termination for Cause
under (ii) above, the Date of Termination shall not be earlier tan 30 days after
delivery of the Notice of Termination.  Anything herein to the contrary
notwithstanding, if, following a termination of the Executive’s employment b the
Employer for Cause based upon the conviction of the Executive for a felony, such
conviction is overturned in a final determination on appeal, the Executive shall
be entitled to the payments and the economic equivalent of the benefits the
Executive would have received if his employment had been terminated by the
Employer without Cause.


22.  
EXECUTIVE TERMINATION FOR CAUSE.  The Executive may terminate his employment
hereunder for Cause, provided that the Executive shall have delivered a Notice
of Termination (as described herein) within ninety (90) days after the
occurrence of the event of Cause giving rise to such termination.  For the
purposes of this Agreement, ‘Cause’ shall mean the occurrence of one for more of
the following circumstances, without the Executive’s express written consent,
which are not remedied by the Employer within 30 days of receipt of the
Executive’s Notice of Termination:

 
 
 
14

--------------------------------------------------------------------------------

 

 
(i)  
an assignment to the Executive of any duties materially inconsistent with his
positions, duties, responsibilities and status with the Employer or any
materials limitation of the powers of the Executive not consistent with the
powers of the Executive contemplated by Paragraph 2 hereof;



(ii)  
any removal of the Executive from, or any failure to re-elect the Executive to,
the positions specified in the Agreement; or a reduction in the Executives Base
Salary from time to time.



(iii)  
the failure of the Company to continue in effect any Benefit Plan that was in
effect on the date hereof or provide the Executive with Equivalent benefits;



(iv)  
any other material breach by the Company of this Agreement; or



(v)  
a Change in Control.



In the event of a termination for Cause, the Date of Termination shall be the
date specified in the Notice of Termination, which shall be no more than 30 days
after the Notice of Termination.


23.  
  CONFIDENTIAL INFORMATION AND TRADE SECRETS.



(i)  
Executive recognizes that Executive’s position with the Company require
Considerable responsibility and trust, and, in reliance on Executive’s loyalty,
the Company may entrust Executive with highly sensitive confidential, restricted
and proprietary information Involving Trade Secrets and Confidential
Information.



(ii)  
For purposes of this Agreement, a “Trade Secret” is any scientific or technical
information, design, process, procedure, formula or improvement that is valuable
and not generally known to competitors of the Company. “Confidential
Information” is any data or information, other than trade Secrets, that is
important, competitively sensitive, and not generally know by the public,
including, but not limited to, the Company’s business plans, business prospects,
training manuals, product development plans, bidding and pricing procedures,
market strategies, internal performance statistics, financial data, confidential
personnel information concerning Executives of the Company, supplier data,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The term “Trade Secret” and “Confidential Information”
shall not apply to information which is (i) already in Executive’s possession
(unless such information was used in connection with formulating the Company’s
business plans, obtained by Executive from the Company or was obtained by
Executive in the course of Executive’s employment by the Company), or (ii)
required to be disclosed by any applicable law.

 
 
 
15

--------------------------------------------------------------------------------

 
 
(iii)  
Except as required to perform Executive’s duties hereunder, executive will not
use or disclose any Trade Secrets or Confidential Information of the Company
during employment, at any time after termination of employment and prior to such
time as they cease to be Trade Secrets or Confidential Information.



(iv)  
Upon the request of the Company and, in any event, upon the termination of
employment hereunder, Executive will surrender to the company all memoranda,
notes, records, plans, manuals or other documents pertaining to the Company’s
business or Executive’s employment ( including all copies thereof). Executive
will also leave with the Company all materials involving Trade Secrets or
Confidential Information of the company. All such information and materials,
whether or not made or developed by Executive, shall be the sole and exclusive
property of the Company, and Executive hereby assigns to the company all of
Executive’s right, title and interesting and to any and all of such information
and materials.



24.  
COVENANT NOT TO COMPETE.



Executive herby covenants and agrees that for a period commencing on the date
hereof and ending twelve (12) months after ceasing employment with the Employer
for any reason, he shall not:


(v)  
Compete in any way with the employer without the Employer’s prior written
consent.



(vi)  
Interfere with the relationship of the Employer and any executive, agent or
representative.



(vii)  
Divert, or attempt to cause the diversion from the employer, any business with
which the Employer has been actively engaged in during any part of the past two
(2) year period preceding the Termination Date, nor interfere with relationships
of the Employer with policyholders, dealers, distributors, marketers, sources of
supply, or customers.



Specific Enforcement. Executive specifically acknowledges and agrees that the
restrictions set forth herein are reasonable and necessary to protect the
legitimate interest of the Company and that the Employer would not have entered
into this Agreement in the absence of such restrictions. Executive further
acknowledges and agrees that any violation of the provisions hereof will result
in irreparable injury to the Employer, that the remedy at law for any violation
of threatened violation will be inadequate and that in the event of any such
breach, the Employer, in addition to any other remedies or damages available to
I at law or in equity, shall be entitled to temporary injunctive relief before
trial from any court of competent jurisdiction as a matter of course, and to
permanent injunctive relief without the necessity of proving actual damages.
 
 
 
16

--------------------------------------------------------------------------------

 
 
25.  
NOTICE OR TERMINATION.  Any termination of the Executive’s employment hereunder
by the employer or by the Executive shall be communicated by written Notice of
Termination to the other party hereto in accordance with this Agreement.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. If any dispute concerning a Notice of Termination of the
Executive’s employment under this Paragraph results in a determination that
proper basis for such termination did not exist under such Paragraph, the
Executive’s employment under this Agreement shall be treated, with respect to a
Notice of Termination pursuant to this Paragraph, as having been terminated
pursuant to this Paragraph or, with respect to a Notice or Termination pursuant
to this Paragraph as having not been terminated.



26.  
ARBITRATION.   Any controversy or claim arising out of or relating to this
agreement, or breach of this agreement, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction. There shall be three arbitrators, one
to be chosen directly by each party at will, and the third arbitrator to be
selected by the two arbitrators so chosen. Each party shall pay the fees of the
arbitrator he or she selects and of his or her own attorneys, and the expenses
of his or her witnesses and all other expenses connected with presenting his or
her case. Other cost of the arbitration, including the cost of any record or
transcripts of the arbitration, administrative fees, the fee of the third
arbitrator, and all other fees and costs, shall be borne equally by the parties.



27.  
OWNERSHIP AND OTHER RIGHTS IN CONNECTION WITH INVENTIONS.



(i)  
Employer and Executive herby agree that any Inventions made, developed,
perfected, devised, conceived or reduced to practice by Executive during the
term of this agreement are the sole property of Executive except those
Inventions which are contemplated and developed on behalf of the company, or
pharmaceutical as defined by the Food and Drug Administration, medical foods as
defined by the Food and Drug Administration or a dietary supplement in
accordance with the provisions of the so-called Dietary Supplement Health and
Education Act of 1994, of which are not covered by the Dietary Supplement Health
and Education  Act of 1994 and are to be ingested, inhaled, or applied to the
skin as a cream or other topical, however specifically excluding inventions
which to be injected into the body of an animal, including a human being, which
shall be the sole property of Employer, subject only to the rights granted
Executive by Employer in accordance with this Agreement.

 
 
 
17

--------------------------------------------------------------------------------

 

 
(ii)  
Any patent application filed by Executive for Inventions which are the property
of Employer pursuant to this paragraph shall be filed in the name of Executive,
and not later than the date on which the said patent application is approved and
letter patent are issued, Executive shall cause an assignment of the said patent
to be filed with the United States patent and Trademark Office showing an
unconditional assignment of the said patent to Employer.



28.  
INDEMNIFICATION OF EXECUTIVE BY EMPLOYER.

Employer shall indemnify and hold Executive harmless from and against any and
all liabilities, losses, damages, costs and expenses including, but not limited
to, court costs and attorneys’ fee which Executive may incur as a result of any
contention, liability, obligation, claim or cause of action (including, but not
limited to, claims for indemnity or contribution) brought against Executive
seeking damages or injunctive relief as a result of any set  of Executive
performed within the scope of his employment hereunder.  Employer covenants
that:


(i)  
it will advance to Executive all reasonable sums of money which executive shall
become liable to pay by reason of any of the foregoing, including but not
limited to, such sums as may be required for bonds and legal fees and expenses,

(ii)  
it will make such payment to Executive promptly as such fees and expenses are
incurred, and

(iii)  
it will pay when due any damages awarded.



29.  
GENERAL PROVISIONS.



A.  
GOVERNING LAW AND JURISDICTION. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California. Each of the
parties hereto consents to such jurisdiction for the enforcement of this
Agreement and matters pertaining to the transaction and activities contemplated
herby.



B.  
NOTICES. All notices and other communications provided for or permitted
hereunder shall be made by hand delivery, first class mail, telex, or
telecopier,  addressed as follows:



Party
 
Address
     
Employer:
 
Targeted Medical Pharma, Inc.
   
2980 Beverly Glen Circle, Suite 301
   
Los Angeles, California 90077
     
Executive:
 
Kim Giffoni
   
245 Parade Cove Road
   
Malibu, CA 90265


 
 
18

--------------------------------------------------------------------------------

 
 
All  such notices and communications shall be deemed to have been duly given
when delivered by hand,  if personally delivered; five (5) business days after
deposit in any United States Post Office in the Continental United States,
postage prepaid, if mailed; when answered back, if telefaxed; and when receipt
is acknowledged or confirmed, if telecopied.


C.  
ATTORNEYS’ FEES.   In the vent a dispute arises with respect to this Agreement,
the party prevailing in such dispute shall be entitled to recover all expenses,
including, without limitation, reasonable attorneys’ fee and expenses incurred
in ascertaining such party’s rights in preparing to enforce or in enforcing such
party’s rights under this Agreement, whether or not it was necessary for such
party to institute suit.



D.  
COMPLETE AGREEMENT.  This Agreement supersedes any and all  of the other
agreements, either oral or in writing, between the Employer and Executive with
respect to the subject matter hereof and contains all of the covenants and
agreements between the Employer and  Executive with respect to such subject
matter in any manner whatsoever.  Each Party to this Agreement acknowledges that
no representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone herein, and that no other agreement, statement
or promise not contained in this Agreement shall be valid or binding.  This
Agreement may be changed or amended only by an amendment in writhing signed by
all of the Parties or their respective successors-in-interest.



E.  
BINDING.  The Agreement shall be binding upon and inure to the benefit of the
successors-in-interest, assigns and personal representatives of the respective
Parties.  If Executive should die while any amount would still be payable to
Executive hereunder if Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or if there is no
such designee, to Executive’s Family Trust.



F.  
AUTHORITY.  Each of the Parties hereby represents and warrants to the other
that:



(iii)  
he has the power and authority to enter into this Agreement, and



(iv)  
the execution, delivery and performance of this Agreement does not and will not
violate the erms of any agreement or other instruments to which he is a party or
by which he is bound. Employer further represents and warrants to Executive that
this Agreement has been duly authorized by all necessary corporate action and
has been duly and validly executed and delivered by Employer and constitutes the
valid and binding obligation of Employer, enforceable against Employer in
accordance with its terms.

 
 
 
19

--------------------------------------------------------------------------------

 

 
G.  
NUMBER AND GENDER.  Whenever the singular number is used in this Agreement and
when required by context, the same shall include the plural, and the masculine
gender shall include the feminine and neuter genders and the word “person” shall
include corporation, firm partnership or other form of association.



H.  
FAILURE TO OBJECT NOT A WAIVER.   The failure of either Party to this Agreement
to object to or to take affirmative action with respect to any conduct of the
other which  is in violation of the terms of this  Agreement, shall not be
construed as a waiver of the violation or breach or of future violation, breach
or wrongful conduct.



I.  
UNENFORCEABLE TERMS.  Any provision hereof prohibited by law or unenforceable
under the law of any jurisdiction in which such provision is applicable shall as
to such jurisdiction only be ineffective without affecting any other provision
of this Agreement. TO the full extent, however, that such applicable law may be
waived to the end that this Agreement be deemed to be a valid and binding
agreement enforceable in accordance with its terms, the Parties hereto hereby
waive such applicable law knowingly and understanding the effect of such waiver.



J.  
EXECUTION IN COUNTERPARTS.  This Agreement may be executed in several
counterparts and when so executed shall constitute one agreement binding on all
the Parties, notwithstanding that all the Parties are not signatory to the
original and same counterpart.



K.  
FUTHER ASSURANCE. Form time each party will execute and deliver such further
instruments and will take such other action as any other Party may reasonably
request in order to discharge and perform their obligations and agreements
hereunder and to give effect to the intentions expressed in this Agreement.



L.  
INCORPORATION BY REFERENCE.   All exhibits referred to in this Agreement are
incorporated herein tin their entirety by such reference.



M.  
CROSS REFERENCES.   All cross references in this Agreement, unless specifically
directed to another agreement into separate articles and paragraphs are for the
purpose of convenience only and shall not be considered a party hereof.  The
language in all parts of this agreement shall in all costs be construed in
accordance with its fair meaning as if prepared by all Parties to the Agreement
and not strictly for or against any of the Parties.

 
 
 
20

--------------------------------------------------------------------------------

 

 
30.  
If any provision of this agreement is held invalid or unenforceable, the
remainder of this agreement shall nevertheless remain in full force and effect.
If any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.



Executed by the parties as of the day and year first above written.


EMPLOYER
 
 
TARGETED MEDICAL PHARMA
           
DATED:  June 1, 2010
         
By:
/s/ William Shell       WILLIAM SHELL, CEO
EXECUTIVE
             
Dated:  June 1, 2010
 
By:
/s/ Kim Giffoni      
KIM GIFFONI

 
 
 
21